Case 1:20-cv-05720-AT Document9 Filed 09/23/20 Page 1 of 1

 

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC pee cial FILED
JOSUE PAGUADA, on behalf of himself and all DOC #: —
others similar situated, DATE FILED: _9/23/2020___

Plaintiff,

-against- 20 Civ. 5720 (AT)

HOMECLICK LLC, ORDER

Defendant.

 

 

ANALISA TORRES, District Judge:

On July 28, 2020, the Court ordered the parties to submit a joint status letter and proposed
case management plan by September 21, 2020. ECF No. 5. Those submissions are now overdue. It
is ORDERED that by September 24, 2020, the parties shall file their joint letter and proposed case
management plan.

SO ORDERED.

Dated: September 23, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
